Appeal from a judgment of Onondaga County Court (Fahey, J.), entered May 15, 2001, convicting defendant after a jury trial of, inter alia, murder in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by directing that the sentence imposed under the count of criminal possession of a weapon in the second degree shall run concurrently with the sentences imposed for robbery in the first degree under counts 10 through 13 of the indictment, as renumbered by County Court, and as modified the judgment is affirmed.
Same Memorandum as in People v Paul (Tajuan) (298 AD2d 849). Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.